COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00162-CV


RUTH MATHEUS                                                    APPELLANT

                                          V.

CITIBANK N.A.                                                     APPELLEE


                                      ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Motion to Dismiss Appeal.”     It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).


      1
       See Tex. R. App. P. 47.4.
                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 27, 2013




                            2